Citation Nr: 0020277	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-14 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychopathic inferiority with inadequate personality claimed 
as a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The appellant had active service from May 1943 to September 
1944.  The appellant initially filed a claim for service 
connection for psychopathic inferiority with inadequate 
personality claimed as a nervous condition in September 1944.  
In a rating decision dated May 1945, this claim was denied 
based on the veteran's disorder being developmental or 
congenital.  There was notice to the appellant.  There is no 
evidence that the veteran filed a notice of disagreement to 
this decision.  This decision is now a final decision.

This matter now comes before the Board on appeal from a June 
1998 rating decision of the Montgomery, Alabama; Regional 
Office (RO) which declined to reopen this previously denied 
claim.  The RO concluded that the veteran's 1945 rating 
action was final and the current claim failed to contain new 
and material evidence.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  By a rating decision issued in May 1945, the RO 
determined that the veteran's nervous condition was 
congenital or developmental in nature and could not be 
service connected.  The appellant was notified of that 
decision.  This decision was not appealed and has become 
final.

3.  The additional evidence submitted since the May 1945 
rating decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received subsequent to the May 1945 rating decision 
which determined that the veteran's nervous condition was 
congenital or developmental in nature and therefore can not 
be service connected, is not new and material.  Therefore, 
the appellant's claim for service connection for a nervous 
condition is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a) 
(1999); Evans v. Brown, 9 Vet. App. 273 (1996); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
nervous disorder which was diagnosed during service as, 
"Constitutional psychopathic state, inadequate personality, 
severe" during service.  The RO denied the appellant's claim 
in May 1945 on the basis that the record showed a congenital 
or developmental disorder that is ineligible for service 
connection.  The RO decision did not dispute the veteran's 
disability; rather it found that the veteran's claimed 
disability was ineligible for service connection.  The 
veteran was notified of that decision.  The veteran did not 
appeal the decision, which has become final.  

In this claim, the veteran provides written statements, along 
with his testimony before a hearing officer at the RO where 
he assert that he should be entitled to service connection 
for his nervous disorder.  There is no additional medical 
evidence provided which addresses the veteran's psychological 
condition. 

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide the 
merits of the claim fairly.  38 C.F.R. § 3.156(a) (1999) 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
notes that the readjudication of this claim by the RO was 
pursuant to the principles of Hodge as evidenced by the March 
1999 Supplemental Statement of the Case (SSOC).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
in order to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  

New evidence will be presumed credible at this point solely 
for the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled. See Elkins v. West, 12 Vet. App. 209 (1999).

The issue of entitlement to service connection for a nervous 
disorder was initially denied by the RO as not due to, or the 
result of, service in a rating decision issued in May 1945.  
In that rating decision, the RO found that the veteran's 
condition was congenital or developmental in nature and 
thereby making it ineligible for service connection.  38 
C.F.R. § 3.303(c) (1999).  In effect, the RO determined in 
1945, that the veteran failed to provide evidence that 
suggested that he suffered from an acquired psychiatric 
disorder, which was eligible for service connection.  In the 
present claim, the veteran has asserted that he suffered from 
a nervous disorder during service and his testimony during 
his RO hearing along with his written statements are clearly 
"new" in that they were not previously considered.  
However, in essence he fails to provide any new information 
that was not previously considered.

The appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the May 
1945 rating decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

However, where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

The veteran has failed to provide any new evidence that is 
competent to assert that he suffered from anything other than 
a congenital or developmental disorder as indicated in the 
May 1945 rating decision.  With the above-cited facts for 
consideration, the Board can not reopen the claim.  When read 
together with the appellant's contentions on appeal, the 
Board concludes that the new evidence submitted or associated 
with the record since the May 1945 rating decision is not so 
significant that it must be considered in order to decide the 
merits of the claim fairly.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for hearing loss.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  

It must be noted that the veteran indicated that he was seen 
by two private health care providers and treated in two 
private hospitals in the 1970's.  Neither the RO nor the 
veteran was able to obtain any of the veteran's records from 
these providers.  Therefore, it is possible that these 
records, if they existed, are no longer available.  
Furthermore, even if they did continue to exist, they 
postdate the veteran's service by approximately 30 years.  
Since the veteran's initial claim for service connection was 
denied because his disorder was congenital or developmental 
and therefore ineligible for service connection, it is highly 
unlikely that these records, from treatment more than 30 
years after service, if they were available, would add any 
new information that would also be material to the veteran's 
claim.  Thus, as the Secretary's obligation under section 
5103(a) has been complied with, to the extent possible, 
further development by VA is not required or indicated at 
this time.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for psychopathic inferiority with 
inadequate personality claimed as a nervous condition not 
having been submitted, the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

